442 F.2d 1347
GENERAL MAINTENANCE SERVICE COMPANY, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 15177.
United States Court of Appeals, Fourth Circuit.
Argued June 8, 1971.
Decided June 14, 1971.

Petition for review of an order of the National Labor Relations Board.
Allen G. Siegel, Washington, D. C. (David J. Berman, Washington, D. C., on brief), for petitioner.
Herman M. Levy, Washington, D. C., (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Corinna Lothar Metcalf, Washington, D. C., Atty. on brief), for respondent.
Before BOREMAN, BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs, the appendix filed by the Petitioner, and oral argument at the bar of the court, the Board's order will be enforced.


2
Enforcement granted.